                            UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION


DONALD LENELL WILLIAMS,                              )
                                                     )
                       Plaintiff,                    )
                                                     )       JUDGMENT IN A CIVIL CASE
       v.                                            )
                                                     )       CASE NO. 5:19-CV-362-D
ANDREW M. SAUL, Commissioner of Social               )
Security,                                            )
                Defendant.                           )


Decision by Court.
This action came before this Court for ruling as follows.

IT IS ORDERED, ADJUDGED, AND DECREED that Plaintiff’s counsel be awarded fees
under 42 U.S.C. 406(b) in the amount of $7,200 (or 25% of Plaintiffs past-due benefits,
whichever is less). Plaintiff’s counsel will reimburse Plaintiff any fees previously received under
the Equal Access Justice Act ("EAJA''), 28 U.S.C. § 2412.



This Judgment Filed and Entered on June 14, 2021, and Copies To:
Vaughn Stephen Clauson                                       (via CM/ECF electronic notification)
Cassia W. Parson                                             (via CM/ECF electronic notification)
Christian M. Vainieri                                        (via CM/ECF electronic notification)




DATE:                                        PETER A. MOORE, JR., CLERK
June 14, 2021                         (By) /s/ Nicole Sellers
                                              Deputy Clerk




            Case 5:19-cv-00362-D Document 41 Filed 06/14/21 Page 1 of 1
